Lane, C. J.
If I should indulge my conjectures as to this paper, I should take it that the acknowledgment was written in French, and was translated for the record. If this be so, the record is not a true copy of the deed, and should be rejected. But waiving all inquiry upon this point, we must look to see if it carries with it the legal marks of authentication. It is acknowledged, before a “public auditor.” The deed is said to be made by the General do Segond, of Paris, in the kingdom of Prance; but the place where either deed or acknowledgment are made, are nowhere stated, and nowhere discoverable from the paper or proof. A public auditor is the designation of an officer not known to our laws, and I am ignorant of the country to which he belongs.
The statutes of Ohio have always recognized deeds as valid which were executed according to the laws of the place where made. This deed has no locality on its face, and we know not the country to whose laws we should recur for proof of its proper execution. But if the laws of France are to prescribe its forms, and those different from such as our own laws direct, we must look to the person introducing the deed for information and proof that they have been duly pursued. It is not enough that the acknowledgment should have been made before some one who assumes some official capacity to receive it. If the officer be not one, to whom, in the ordinary scope of official duty, the authentication of such instruments belongs, we can not presume any such authority without proof. The case in 9 Ohio, 168, does not conflict with this.
We think the court erred in admitting the deed.
Now trial granted.